300 So. 2d 401 (1974)
In re Laura BIRMINGHAM
v.
Honorable James H. EVANS, as Judge of the Municipal Court of the City of Montgomery, Alabama.
Ex parte Laura Birmingham.
SC 841.
Supreme Court of Alabama.
September 12, 1974.
Henry C. Chappell, Jr., Montgomery, for petitioner.
No brief for respondent.
McCALL, Justice.
In view of the holdings in Colten v. Kentucky, 407 U.S. 104, 92 S. Ct. 1953, 32 L. Ed. 2d 584 (1972), Walker v. Dillard, D. C., 363 F. Supp. 921 (1973), and Manns v. Virginia, 213 Va. 322, 191 S.E.2d 810 (1972), all decided since Duncan v. Louisiana, 391 U.S. 145, 88 S. Ct. 1444, 20 L. Ed. 2d 491, rehearing denied 392 U.S. 947, 88 S. Ct. 2270, 20 L. Ed. 2d 1412, (1968), we reaffirm the position taken by this court, holding that a jury trial should not be required in a municipal court or other court from which an appeal can be taken as a matter of right to the circuit court or other court of similar jurisdiction, where the defendant can have a trial de novo before a jury.
Petition of Laura Birmingham for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Birmingham v. Evans, 53 Ala.App. 358, 300 So. 2d 396, is denied.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.